Citation Nr: 9922773	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  97-32 399A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for impaired vision.

2.  Entitlement to service connection for bilateral pes 
planus.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



INTRODUCTION

The veteran served on active duty from May 1974 to August 
1977.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 1997 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied service connection for impaired vision and for flat 
feet.


FINDINGS OF FACT

1.  The veteran's received reading glasses during service in 
response to a finding of refractive error of the eyes.

2.  The veteran has not submitted competent evidence that his 
reaction to light constitutes a current disability of the 
eyes.

3.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal for service 
connection for bilateral pes planus.

4.  The veteran was noted to have bilateral pes planus on 
medical examination at the time of entrance into service.

5.  It is not reasonably shown that the veteran's underlying 
bilateral pes planus condition worsened during service.


CONCLUSIONS OF LAW

1.  The claim for service connection for impaired vision due 
to refractive error of the eyes lacks legal merit.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1998).

2.  The claim for service connection for disability of the 
eyes manifested by sensitivity to light is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

3.  The veteran's bilateral pes planus was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1131, 
1137, 1153, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 
3.306 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Impaired Vision
The veteran is seeking service connection for impaired 
vision.  He reports that he first required reading glasses 
while he was in service.  He also reports that during service 
he began to have sensitivity to sunlight, such that he needs 
to wear eye protection when he is outdoors.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  A person who submits a claim for veteran's 
benefits has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  
The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has defined a well 
grounded claim as a plausible claim; one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  When a veteran has 
presented a well grounded claim within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991), VA has a duty to assist 
the veteran in the development of his claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).

In Caluza v. Brown, 7 Vet.App. 498 (1995), the Court set out 
three requirements that must be met in order for a claim of 
service connection to be considered well grounded.  First, 
there must be competent evidence of a current disability (a 
medical diagnosis).  Second, there must be competent evidence 
of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence).  Third, there must be 
competent evidence of a nexus between the injury or disease 
in service and the current disability (medical evidence).  
The third requirement can be satisfied by a statutory 
presumption that certain diseases that manifest within 
certain prescribed periods are related to service.  Caluza, 
at 506.

In a June 1998 hearing at the RO, the veteran stated that his 
eyesight was normal when he entered service.  He reported 
that during service his eyes became sensitive to sunlight, 
and he could not keep his eyes fully open in sunlight.  He 
reported that he saw a doctor about his sensitivity to 
sunlight, and that he received prescription sunglasses.  The 
veteran asserted his belief that his exposure during service 
to flares that were used in training might have caused his 
sensitivity to sunlight.  He reported that the doctor he saw 
about his sensitivity to light found that he needed reading 
glasses, and that he received reading glasses.

The veteran's service medical records indicate that the 
veteran's vision was found to be 20/20 bilaterally on his May 
1974 entrance examination.  Treatment notes from November 
1974 indicate that the veteran reported that his eyes hurt 
and lines ran together after reading for a half hour.  The 
examiner found that the veteran's vision was 20/15 
bilaterally.  The examiner issued a prescription for glasses 
for reading and sunlight.  In a February 1977 examination, 
the veteran's vision was reported to be 20/20 bilaterally.

The veteran has indicated that his vision is impaired in that 
he requires reading glasses.  The need for reading glasses 
represents a refractive error of the eye.  For purposes of 
disability compensation, refractive error of the eye is not a 
disease or injury within the meaning of the applicable law.  
38 C.F.R. § 3.303(c) (1998).  As such, disability 
compensation may not be awarded for refractive error of the 
eye.  As the law is dispositive with regard to refractive 
error of the eye, the claim for service connection for 
impaired vision manifested by the need for reading glasses 
should be denied because of the absence of legal merit.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).

The veteran is also seeking service connection for a 
bilateral eye disorder manifested by sensitivity to sunlight.  
The veteran's service medical records indicate that he was 
prescribed glasses for sunlight as well as for reading.  The 
service medical records did not indicate, however, that the 
veteran's reaction to light constituted a disease or injury 
of the eyes.  There is no medical evidence, either during or 
since service, that the veteran's reaction to light is a 
disability.  In the absence of competent, medical evidence 
that the veteran has a disability of the eyes, his claim for 
service connection for light sensitivity is not a well 
grounded claim.  Therefore, that claim must be denied.

Pes Planus
The veteran is seeking service connection for flat feet.  He 
contends that his bilateral pes planus condition was 
aggravated during service.  A veteran will be considered to 
have been in sound condition when examined and accepted for 
service, except as to disorders noted at entrance into 
service, or when clear and unmistakable evidence demonstrates 
that the disability existed prior to service.  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  38 U.S.C.A. §§ 1111, 1137 (West 1991); 
38 C.F.R. § 3.304(b) (1998).  The veteran's flat feet were 
noted in the report of his May 1974 entrance examination; 
therefore, that condition is shown to have existed prior to 
his service.

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306 (1998).  Whether a disability underwent an 
increase in severity during service is determined based on 
all the evidence of record pertaining to the manifestations 
of the disability before, during, and after service.  
38 C.F.R. § 3.306(b) (1998).  The Court has held that 
temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered aggravation in service, unless the underlying 
condition, as contrasted to the symptoms, is worsened.  Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991).

On the report of the veteran's May 1974 entrance examination, 
his pes planus was described as mild and asymptomatic.  On VA 
medical examination in June 1997, and in written statements 
and hearing testimony in support of his claim, the veteran 
reported that during service he began to have pain in his 
feet with extended standing or other weightbearing activity.  
He reported that he was given a profile for no prolonged 
standing, running, walking, or marching.  He indicated that 
because of the problems with his feet, he was taken out of 
infantry training and trained instead as a clerk typist and 
as an automotive mechanic.  He reported that his feet had 
remained symptomatic since service, and that the symptoms had 
worsened.

The service medical records associated with the claims file 
contain no records of complaints or treatment involving the 
feet, nor any profile related to foot problems.  In a 
February 1977 medical history report, the veteran indicated 
that he had flat feet, and that his profile had been taken 
away.  No symptoms of pes planus were noted in a February 
1977 separation examination.

In the June 1997 VA examination, the veteran reported that he 
continued to have pain in his feet with any weightbearing 
longer than 30 minutes.  The examining physician reported 
that the veteran had grade II pes planus bilaterally, with 
pronated feet.  There was no evidence of a limp, nor of 
Achilles' tendon spasm.  There was plantar tenderness to 
palpation in the mid foot region, and there was scaling on 
the skin on the bottom of both feet.  X-rays revealed early 
degenerative changes in the first metatarsal phalangeal 
joints bilaterally.  The examiner's impression was 
symptomatic pes planus.

There is some contemporaneous evidence, in the February 1977 
medical history report, that the veteran's flat feet were 
symptomatic during service.  The Board finds, therefore, that 
the veteran's claim for service connection based on 
aggravation is plausible and well grounded.  The Board also 
finds that the facts relevant to the aggravation claim have 
been properly developed, such that VA has satisfied its 
statutory obligation to assist the veteran in the development 
of that claim.

The service medical records do not document the treatment and 
profile for symptomatic flat feet that the veteran has 
reported.  More importantly, there is no medical evidence 
that the veteran had worsening of his underlying pes planus 
condition during service, and not just flare-ups of symptoms.  
The separation examination, which did not report any problems 
with the feet, tends to indicate that the pes planus 
condition did not undergo an overall worsening.  The 
veteran's pes planus condition was symptomatic on VA 
examination in 1997, but that examination took place too many 
years after service to assist significantly in determining 
the condition of the veteran's feet at the end of service.  
The Board finds that the preponderance of the evidence is 
against a finding that the veteran's pes planus was 
aggravated during service.  The claim for service connection 
is therefore denied.


ORDER

Entitlement to service connection for impaired vision, 
manifested by the need for reading glasses or by sensitivity 
to light, is denied.

Entitlement to service connection for bilateral pes planus is 
denied.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

